This opinion will be unpublished and
                        may not be cited except as provided by
                        Minn. Stat. § 480A.08, subd. 3 (2012).

                             STATE OF MINNESOTA
                             IN COURT OF APPEALS
                                   A13-1997

                                   Antionette Dunn,
                                       Relator,

                                          vs.

                          Caremate Home Health Care, Inc.,
                                    Respondent,

               Department of Employment and Economic Development,
                                   Respondent.

                                  Filed July 7, 2014
                                      Affirmed
                                  Klaphake, Judge*

               Department of Employment and Economic Development
                               File No. 31399502-2

Antionette Dunn, Brooklyn Park, Minnesota (pro se relator)

Caremate Home Health Care, Inc., St. Paul, Minnesota (respondent)

Lee B. Nelson, Minnesota Department of Employment and Economic Development,
St. Paul, Minnesota (for respondent department)

      Considered and decided by Worke, Presiding Judge; Stauber, Judge; and

Klaphake, Judge.




*
 Retired judge of the Minnesota Court of Appeals, serving by appointment pursuant to
Minn. Const. art. VI, § 10.
                         UNPUBLISHED OPINION

KLAPHAKE, Judge

       Relator Antionette Dunn challenges the unemployment law judge’s (ULJ)

determination that she is ineligible to receive unemployment benefits, arguing that the

record does not support the decision. We affirm.

                                     DECISION

       The ULJ issued a decision in this case concluding that “Dunn is ineligible to

receive unemployment benefits” because she “has not been available for suitable

employment.” Dunn argues that “the record does not reasonably support the decision of

the [ULJ]” and that she “was available for suitable employment.” This court may reverse

or modify a ULJ’s decision “if the substantial rights of the petitioner may have been

prejudiced because the findings, inferences, conclusion, or decision” are, among other

things, affected by an error of law or “unsupported by substantial evidence in view of the

entire record as submitted.” Minn. Stat. § 268.105, subd. 7(d)(4)-(5) (2012). Substantial

evidence is “such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.”     Minneapolis Van & Warehouse Co. v. St. Paul Terminal

Warehouse Co., 288 Minn. 294, 299, 180 N.W.2d 175, 178 (1970) (quotation omitted).

       Under Minnesota Statutes section 268.085, subdivision 1, “[a]n applicant may be

eligible to receive unemployment benefits for any week if . . . the applicant was available

for suitable employment as defined in subdivision 15.” Minn. Stat. § 268.085, subd. 1(4)

(2012).




                                            2
                    “Available for suitable employment” means an
             applicant is ready, willing, and able to accept suitable
             employment. The attachment to the work force must be
             genuine. An applicant may restrict availability to suitable
             employment, but there must be no other restrictions, either
             self-imposed or created by circumstances, temporary or
             permanent, that prevent accepting suitable employment.

Id. subd. 15(a) (2012). “This court views the ULJ’s factual findings in the light most

favorable to the decision.      This court also gives deference to the credibility

determinations made by the ULJ. As a result, this court will not disturb the ULJ’s factual

findings when the evidence substantially sustains them.” Peterson v. Nw. Airlines Inc.,

753 N.W.2d 771, 774 (Minn. App. 2008) (citations omitted), review denied (Minn. Oct.

1, 2008). But “[w]e review de novo a ULJ’s determination that an applicant is ineligible

for unemployment benefits.”      Stassen v. Lone Mountain Truck Leasing, LLC, 814

N.W.2d 25, 30 (Minn. App. 2012).

      The ULJ found that Dunn declined an offer to work for 10 additional hours each

week because she was spending time caring for her stepdaughter, who had been in an

automobile accident. The ULJ also found that Dunn’s employer, respondent Caremate

Home Health Care, Inc., left several messages again offering additional work, and that

Dunn again declined and again explained that she could not accept the work because of

the extra time she was spending caring for her stepdaughter. Dunn challenges these

findings, arguing that (1) she was not caring for her stepdaughter beyond the 31.5 hours a

week Caremate authorized and that the ULJ simply “presupposed that more care was

being provided to [her stepdaughter]”; and (2) she turned down only one offer for




                                            3
additional hours and “never heard from [Caremate]” regarding “other patients and hours”

and did not receive any messages.

      Dunn’s arguments are not persuasive. The evidence presented at the hearing

substantially supports the ULJ’s finding that Dunn told Caremate she could not take

additional hours because she was caring for her stepdaughter. The Caremate staffing

coordinator testified at the hearing that she “was told by Ms. Dunn . . . that she was

spending more time with her [stepdaughter] because of this accident,” and that on March

11, 2013, Dunn informed Caremate that she could not work with the new client because

her stepdaughter “had had this accident” and Dunn “was spending more time with her.”

      The evidence presented at the hearing also supports the ULJ’s findings that

Caremate left messages offering additional work on April 24, 25, and 29, and that Dunn

again declined the work. The staffing coordinator testified that she left messages for

Dunn offering work on April 24, 25, and 29. The staffing coordinator further testified

that Dunn called on May 29 and said “she wasn’t avoiding the offer. She just couldn’t

accept them because of the extra hours she was with [her stepdaughter].”

      Although Dunn testified that she was available for suitable work, the ULJ

concluded that Dunn’s testimony was not “as plausible, believable, or credible” as

Caremate’s witnesses on this point because Caremate’s witnesses “provided testimony

that is corroborated by their written submissions and that is a more logical version of

events than Dunn’s self-serving denial.” The ULJ further concluded that “[i]t is not

believable or credible that Dunn would limit her assistance to her stepdaughter to only

31.5 hours a week; rather, it is more likely true than not that Dunn has been helping her


                                           4
stepdaughter more than that.” We defer to the ULJ’s credibility determination. See

McNeilly v. Dep’t. of Emp’t & Econ. Dev., 778 N.W.2d 707, 710 (Minn. App. 2010).

(“This court . . . gives deference to the credibility determinations made by the ULJ.”);

Ywswf v. Teleplan Wireless Servs., Inc., 726 N.W.2d 525, 533 (Minn. App. 2007) (stating

that this court will affirm if “[t]he ULJ’s findings are supported by substantial evidence

and provide the statutorily required reason for her credibility determination”).

       Dunn does not challenge whether the offered work constituted “suitable

employment” within the meaning of the statute. And because Dunn repeatedly turned

down Caremate’s offers to work more hours in order to provide care for her stepdaughter,

it is clear that Dunn was not “ready, willing, and able to accept suitable employment.”

See Minn. Stat. § 268.085, subd. 15(a); Hansen v. Cont'l Can Co., 301 Minn. 185, 187,

221 N.W.2d 670, 672 (1974) (“A claimant may not limit [his] availability because of

personal or domestic reasons unrelated to [his] employment” (quotation omitted.)). The

ULJ did not err in concluding that Dunn was not available for suitable employment.

       Affirmed.




                                             5